Not For Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit

No. 03-2121

                       NOEMI SOSA ACOSTA ET AL.,
                         Plaintiffs, Appellees,

                                       v.

              PUERTO RICO DEPARTMENT OF HEALTH ET AL.,
                       Defendants, Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté,           U.S. District Judge]


                                    Before

                          Selya, Circuit Judge,
                      Cyr, Senior Circuit Judge,
                       and Lipez, Circuit Judge.


     Julio C. Alejandro-Serrano, with whom Anabelle Rodríguez,
Secretary of Justice, Ivonne Palerm, Deputy Secretary of Justice,
Eileen Landron Guardiola, Eduardo A. Vera Ramirez, and Landron &
Vera, LLP were on brief, for appellants.
     Alfredo Fernández Martínez for appellees.



                                 May 7, 2004
           Per Curiam.   This appeal was taken from a refusal of the

district court to stay discovery pending its decision on certain

dispositive motions.     The district court decided those motions on

March 31, 2004.   This appeal is, therefore, moot.1    See CMM Cable

Rep., Inc. v. Ocean Coast Props., Inc., 48 F.3d 618, 621 (1st Cir.

1995) (explaining that "an appeal, although live when taken, may be

rendered moot by subsequent developments").

           In addition, the defendants have filed a motion to stay

discovery in the district court pending the determination of the

appeals that they have taken from the district court's March 31

orders.   That motion is not properly filed in this proceeding.   In

all events, the record does not reflect that similar relief was

requested and denied in the lower court.     Consequently, even were

the motion properly before us, we would reject it.    See Beaulieu v.

IRS, 865 F.2d 1351, 1352 (1st Cir. 1989) ("[I]t is a party's first

obligation to seek any relief that might fairly have been though

available in the district court before seeking it on appeal.").

           We need go no further.   This appeal is terminated.



           The appeal is dismissed as moot and the motion to stay is

denied without prejudice.      Costs will be taxed in favor of the

appellees.

     1
      Because the appeal is dismissed as moot, we need not decide
— and take no view on — the appealability vel non of the initial
stay order.

                                 -2-